Title: 11th.
From: Adams, John Quincy
To: 


       Finished in the forenoon, the second Book of the Cyropaedia; which I began, the 2d. of this month, and in the afternoon I began upon the book of Luke, in the Testament. I finish’d Matthew, last Thursday, and passed over Mark, in which it is supposed there is no difficulty, and which I may go through, in case, I have leisure. Miss Nancy, went in the afternoon with a large Party on slaying; and dancing. I loiter’d away the whole evening, which I have not done before, for some time. But I made up the lost time in the Night: between 1 and 2 in the morning when I retired to bed.
      